PER CURIAM.
Khidr Abdul-Khabir appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Abdub-Khabir v. Steams, No. CA-02-708-2 (E.D.Va. Sept. 18, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.